1    JEAN E. WILLIAMS
     Acting Assistant Attorney General
2    MICHELLE-ANN C. WILLIAMS
3    Trial Attorney (MD Bar)
     U.S. Department of Justice
4    Environment & Natural Resources Division
     Natural Resources Section
5    Ben Franklin Station, P.O. Box 7611
6    Washington, D.C. 20044-7611
     Telephone: (202) 305-0420
7    Fax: (202) 305-0506
     Email: michelle-ann.williams@usdoj.gov
8
9    Counsel for Federal Defendants

10                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
11
12    CENTER FOR BIOLOGICAL                       )
      DIVERSITY, et al.,                          )
13                                                )
                     Plaintiffs                   )   Case No. 2:19-cv-01915-GMN-EJY
14
                                                  )
15                           v.                   )   STIPULATED AGREEMENT AND
                                                  )   BRIEFING SCHEDULE FOR MOTION
16    UNITED STATES BUREAU OF LAND                )   FOR PRELIMINARY INJUNCTION;
      MANAGEMENT, et al,                          )   AND [PROPOSED] ORDER
17
                                                  )
18                   Defendants.                  )
19
20          Plaintiff Center for Biological Diversity (“the Center”), Federal Defendant United States
21
     Bureau of Land Management (“BLM”), and Prospective Intervenor ioneer USA Corporation
22
     (“ioneer”) agree and stipulate as follows:
23
24          WHEREAS, ioneer has represented that it will not conduct any additional ground
25   disturbing activities pursuant to the Rhyolite Ridge Exploration Project (Notice NVN-097202) or
26
     the South Infill Exploration Project (Notice NVN-097262) for the next 35 days, from November
27
     5, 2019 to December 10, 2019.
28

                                                      1
1           WHEREAS, ioneer represents the only activities that will be conducted by ioneer during
2    the next 35 days will be continued work on two water bores that are already in place. 1 During
3
     the course of conducting these activities, ioneer will continue to comply with the existing
4
     requirements of the Notices NVN-097202, and NVN-097262 and any applicable statues and
5
6    regulations.

7
            WHEREAS, the Center represents that it will not file a motion for a temporary
8
     restraining order during the next 35 days.
9
10          WHEREAS, the Center represents that it will not oppose a motion to intervene in this
11   case by ioneer.
12
            THEREFORE, the Parties agree and stipulate:
13
14          1. The Center will file its motion for a preliminary injunction, and all supporting
15
                materials, on or before November 5, 2019.
16
            2. The BLM and ioneer (if granted intervention) will file their responses to the Center’s
17
18              motion for a preliminary injunction on or before November 19, 2019.

19          3. The Center will file its reply brief on or before November 26, 2019.
20          4. The Parties respectfully request that the Court set an argument date on the Center’s
21
                motion for a preliminary injunction as early thereafter as possible.
22
            5. If ioneer decides to proceed with additional ground disturbing activities after the 35-
23
24              day period but prior to the Court’s resolution of the Center’s motion for a preliminary

25
26
     1
       In agreeing that this activity may proceed for the purpose of this agreement, the Center is not
27   agreeing or admitting that this activity has been lawfully allowed or authorized by BLM, and
28   BLM and ioneer neither admit nor deny the allegations in Plaintiffs’ Complaint for Declaratory
     and Injunctive Relief, see ECF No. 1.
                                                       2
1              injunction, the Center will likely file a motion for a temporary restraining order at that
2              time.
3
     Dated: November 5, 2019.                     Respectfully submitted,
4
                                                  JEAN E. WILLIAMS
5                                                 Acting Assistant Attorney General

6                                                 /s/ Michelle-Ann C. Williams
                                                  MICHELLE-ANN C. WILLIAMS
7
                                                  Trial Attorney
8
9                                                 Counsel for Federal Defendants

10
                                                  /s/ Christopher W. Mixson
11                                                Christopher W. Mixson, Esq. (Nev. Bar No. 10685)
12                                                Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
                                                  5594-B Longley Ln.
13                                                Reno, NV 89511
                                                  (775) 853-6787
14                                                cmixson@wrslawyers.com
15                                                Counsel for Plaintiff
16
17
                                                  IT IS SO ORDERED:
18
19                                                ____________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
20
21
                                                  DATED: November 6, 2019
22
23
24
25
26
27
28

                                                     3
